Citation Nr: 1111624	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  10-27 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).

2.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from October 1951 to October 1953, from January 1954 to January 1957, and from April 1957 to October 1972.  He received the Korean Service Medal and the Vietnam Service Medal, and was awarded two Combat Infantryman Badges, one for actions during each conflict.  His awards also include the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of May 2009, which denied, in pertinent part, entitlement to a TDIU rating and service connection for a cervical spine disability.  In February 2011, the Veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for a cervical spine disorder, which was not raised at the Veteran's Travel Board hearing, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection is currently in effect for right bundle branch block, assigned a 60 percent rating; posttraumatic stress disorder (PTSD), assigned a 50 percent rating; bilateral hearing loss, rated 30 percent disabling; tinnitus, assigned a 10 percent rating; and noncompensably rated left fifth metacarpal finger fracture residuals and scar of the left palm.  His combined disability rating is 90 percent.  

2.  The Veteran's service-connected disabilities, alone, preclude gainful employment.


CONCLUSION OF LAW

The requirements for a TDIU rating are met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable outcome of this appeal, compliance with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) need not be discussed. 

The Veteran claims a TDIU rating, asserting that his service-connected disabilities prevent gainful employment.  

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Service connection is currently in effect for right bundle branch block, assigned a 60 percent rating; PTSD, assigned a 50 percent rating; bilateral hearing loss, rated 30 percent disabling; tinnitus, assigned a 10 percent rating; and noncompensably rated left fifth metacarpal finger fracture residuals and scar of the left palm.  His combined disability rating is 90 percent; thus, he meets the criteria for consideration of a TDIU rating on a schedular basis.  See 38 C.F.R. § 4.16(a).  Where the schedular criteria are met, employment difficulties due to age and non-service-connected conditions must be excluded when determining entitlement to a TDIU rating.  38 C.F.R. § 4.19.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In evaluating the Veteran's claim, if the evidence supports the claim or is in relative equipoise, the Veteran prevails; only if a fair preponderance of the evidence is against the claim is the claim denied. Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990). 

The Veteran states that he last worked in 1995, as a county veterans service officer.  He testified that he had to stop working due primarily to his heart and hearing loss problems.  He testified that his service-connected disabilities, taken together, preclude any employment for which he would otherwise be qualified.  

In support of his claim, the Veteran submitted a November 2008 statement from a physician, who stated that the Veteran had a service-connected disability and was unable to work, and a September 2008 statement from a VA nurse practitioner, stating that the Veteran could be considered unemployable because of his service-connected disabilities.  

VA examinations were conducted in December 2008.  Concerning the cardiac condition, it was noted that an echocardiogram that month showed an ejection fracture of 40 to 45 percent with decreased left ventricular systolic function.  An exercise tolerance test was thought to be contraindicated due to his ejection fraction.  The best subjective estimate of METs was 3 to 5, and the examiner concluded that the METs and the ejection fraction were equally representative of the Veteran's cardiac function.  A subsequent echocardiogram in June 2009 resulted in an ejection fraction of 69 percent.  However, reportedly, a computerized tomography (CT) scan in June 2009 disclosed fluid around the heart.  He was referred for a cardiology consult in August 2009, which disclosed a small to moderate circumferential pericardial effusion.  An echocardiogram at that time showed an ejection fraction of 55 percent.  

The December 2008 VA examination for PTSD resulted in an estimated GAF of 48, and the examiner concluded that the Veteran continued to experience significant symptoms of PTSD which resulted in moderate to severe level of impairment in social and occupational functioning.  Findings included impairment in short-term memory and concentration, and a blunted affect.  Concerning the GAF score, the GAF (Global Assessment of Functioning) scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  GAF scores between 41 and 50 reflect serious symptoms, or any serious impairment in social, occupational, or school functioning, such as inability to keep a job.  Since then, recent records have shown the Veteran's ongoing outpatient treatment for PTSD.  

The VA audiometry examination in December 2008 showed speech recognition scores of 68 percent in th right ear and 84 percent in the left ear, and the examiner concluded that there were no significant effects on employment.  However, a VA examination in January 2008 found speech recognition of 72 percent in the right ear and only 56 percent in the left ear.  Further, he presented credible testimony that his hearing loss considerably affected his ability to work as a veterans service officer, and that his tinnitus is extremely distracting.  

VA treatment records dated through March 2010 show the Veteran's regular follow-up for a number of conditions, including service-connected and non-service-connected conditions.  The most frequently treated conditions, however, appear to be PTSD, which is a service-connected disability, and a number of non-service-connected basal cell skin cancers and actinic keratoses, which have not been shown to cause functional impairment.  

Unfortunately, the RO did not obtain a VA examination with an opinion on what effect all the Veteran's service connected disabilities had on his ability to work, as required by the duty to assist.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The statements the Veteran provided on his behalf are short on explanation; nevertheless, there is no contrary medical opinion.  Moreover, the Board finds the Veteran's testimony concerning the effects of his service-connected disabilities on his employment to be credible and competent.  In this regard, the Veteran is competent to testify regarding lay-observable events or symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Moreover, GAF score of 48 is indicative of serious symptoms, including an inability to work.  

The Board observes that the Veteran has been described as retired, stopped working at the age of 65, apparently receives SSA benefits based on his age and is now 81 years old.  Nevertheless, employment difficulties due to age must be excluded when determining entitlement to a TDIU rating based on service-connected disability, where, as in this case, the schedular criteria are met.  38 C.F.R. § 4.19.  Moreover, the focus of the Board's inquiry is the Veteran's disability level during this appeal period, and not in 1995, when he stopped working.  There is evidence, including the increase in his combined disability rating from 0 percent to 90 percent since that time, that his service-connected disability picture has significantly increased in severity since he stopped working.  Given the foregoing, the evidence appears about evenly divided on the question of whether the Veteran's service-connected disabilities alone (to the exclusion of the adverse effects of age and non-service-connected conditions) now prevent gainful employment.  Under such circumstances, he is to be given the benefit of the doubt.  38 U.S.C.A. § 5107(b).  Accordingly, the Board finds that service-connected disabilities preclude gainful employment.  The requirements for a TDIU rating are met, and such benefit is granted.




ORDER

Entitlement to a TDIU rating is granted.


REMAND

Entitlement to service connection for a cervical spine disorder was denied by the RO in May 2009.  In a statement received in August 2009, the Veteran stated he was appealing that decision concerning the cervical spine, and he again indicated his disagreement in his June 2010 substantive appeal.  He has not, however, been furnished a statement of the case addressing this issues.  Where an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The basis of the Veteran's argument is that he believes that service connection for a cervical spine condition was granted in October 1983, and he submitted an October 1983 rating decision notice in support of his contention.  It is contended that it was clearly and unmistakably erroneous for the RO to have dropped service connection for this disability, and that service connection for the condition is protected.  

A review of the file discloses that the October 11, 1983, rating decision notice indeed informed the Veteran that service connection for a cervical spine condition, as well as impaired hearing, heart condition, and scars, was granted.  His service-connected disabilities were noncompensable.  

Nevertheless, the October 5, 1983, rating decision itself did not address the issue of service connection for a cervical spine condition.  Further investigation reveals that neither the Veteran's June 1983 claim nor the August 1983 VA examination mentioned a cervical spine condition.  Significantly, the written medical history and current complaints provided by the Veteran in connection with the VA examination did not mention a cervical spine disorder.  

Moreover, no subsequent rating decision included a cervical spine condition as a service-connected disability.  Service connection is protected for "any disability or death granted or continued under title 38 38 U.S.C., which has been in effect for 10 or more years."  38 C.F.R. § 3.957 (2010).  In this case, the October 1983 rating decision did not grant service connection for a cervical spine disability, nor was a claim for such pending at that time.  Instead, it was the notice that was erroneous.  

Unfortunately, none of the notifications or adjudicative actions in connection with the current claim concerning a cervical spine disability informed the Veteran of any of these factors.  He must be furnished a statement of the case which informs him of this history.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Furnish the Veteran and his representative with a statement of the case with regard to the issue of entitlement to service connection for a cervical spine condition.  This must include a discussion of the procedural history of this issue, as discussed above in the REMAND explanation.  The Veteran and his representative should also be informed of his appeal rights and of the actions necessary to perfect an appeal on this issue.  This issue should only be returned to the Board if the appeal is perfected.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


